Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2018

                                       No. 04-17-00835-CR

                                   James Edward STRIBLIN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4270
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
           The reporter’s record was originally due February 5, 2018. However, neither the
record nor a notification of late record was filed by the court reporter. Accordingly, on February
12, 2018, we sent the reporter a Rule 37.3 notice, advising the reporter that the record was past
due. In response, on February 14, 2018, the court reporter filed a notification of late record
asking for additional time in which to file the record, i.e., twenty-eight days from the date of the
notification of late record, which is thirty-seven days from the original due date. After review,
we GRANT the reporter’s request and ORDER the court reporter to file the reporter’s record in
this court on or before March 14, 2018.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court